Exhibit 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) made and entered into by and between
GigOptix, Inc., a Delaware corporation (the “Company”) and Darren Ma (the
“Executive” and, with the Company, the “Parties”), dated as of December 17, 2014
(the “Effective Date”).

WHEREAS, the Company wishes to retain the services of the Executive to work for
the Company as its Vice President and Chief Financial Officer (herein referred
to as the “Position” or “VP and CFO”) upon the terms and conditions hereinafter
set forth; and

WHEREAS, in consideration for continued service in the Position, the Executive
has agreed to enter into and be bound by the terms of this Agreement.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Company and the Executive agree as follows:

1. Employment, Term. Subject to the terms and conditions set forth in this
Agreement, the Company hereby employs Executive on a full-time basis in the
Position. The Executive’s employment shall continue until terminated as provided
herein. The term of this Agreement is hereafter referred to as “the term of this
Agreement” or “the term hereof.”

2. Capacity and Performance.

(a) During the term hereof, the Executive shall serve the Company as its VP and
CFO reporting to the chief executive officer of the Company (the “CEO”).

(b) During the term hereof, the Executive shall be employed by the Company on a
full-time basis. The Executive shall have the duties and responsibilities
assigned to the position by the Company from time to time and such other duties
and responsibilities, reasonably consistent with the position, with respect to
the business operations of the Company, as may be assigned by the Company from
time to time.

(c) Subject to business travel as necessary or desirable for the performance of
the Executive’s duties and responsibilities hereunder, the Executive’s primary
worksite during the term hereof shall be at the location of the Company’s
offices in San Jose, CA, USA as of the Effective Date (the “Location”) or such
other site as the Company may select from time to time, provided such site is no
more than thirty-five (35) miles from the Location unless the Executive has
expressly consented in writing thereto.

(d) During the term hereof, the Executive shall devote his full business time
and best efforts, business judgment, skill and knowledge exclusively to the
advancement of the business and interests of the Company and to the discharge of
the duties and responsibilities hereunder. During the term of this Agreement,
the Executive may engage in passive management of his personal investments and
in such community and charitable activities as do not individually or in the
aggregate give rise to a conflict of interest or otherwise interfere with the
performance of the duties and responsibilities hereunder. It is agreed that the
Executive shall not accept membership on a board of directors or other governing
board of any Person (as defined in Section 12 hereof) or engage in any other
business activity without the prior approval of the CEO. It also is agreed that
if the CEO subsequently determines, and gives notice to the Executive, that any
such membership or activity, previously approved, is materially inconsistent
with the Executive’s obligations under Section 6, Section 7 or Section 8 of this
Agreement or gives rise to a material conflict of interest, the Executive shall
cease such activity promptly following notice from the Company.

3. Compensation and Benefits. As compensation for all services performed by the
Executive under and during the term hereof and subject to performance of the
Executive’s duties and of the obligations of the Executive to the Company and
its Affiliates, pursuant to this Agreement or otherwise:

(a) Salary. As of the Effective Date, the Company shall pay the Executive a base
salary at the rate of one hundred and seventy five thousand Dollars ($175,000)
per annum, paid in accordance with the normal payroll practices of the Company
and, commencing January 1, 2015, at the rate of one hundred and eighty thousand
Dollars ($180,000) per annum, and thereafter subject to annual review by the
Board or its compensation committee and to increase, but not decrease (unless
all salaries of executives are decreased proportionately), in the discretion of
such committee or the Board. The Executive’s base salary, as from time to time
increased (or decreased in accordance with the foregoing sentence), is hereafter
referred to as the “Base Salary.”



--------------------------------------------------------------------------------

(b) Bonus Compensation. For each fiscal year of the Company completed during the
term hereof, subject to the condition set forth in the final sentence of this
provision, the Executive shall have the opportunity to earn an annual bonus
(“Annual Bonus”) under the executive incentive plan then applicable to
executives of the Company generally, as in effect from time to time, with the
actual amount of each Annual Bonus being determined by the Board or its
designated committee based on the achievement of target objectives established
by the Board or its designated committee after consultation with the CEO with
the Board or such designated committee to determine whether such target
objectives have been achieved. Any Annual Bonus due to the Executive hereunder
will be payable not later than two and one-half months following the close of
the fiscal year for which the bonus was earned or as soon as administratively
practicable thereafter, within the meaning of Section 409A of the Internal
Revenue Code and the regulations promulgated thereunder, each as amended
(“Section 409A”). Except as otherwise provided in Section 4 hereof, the
Executive must be employed on the date annual bonuses are paid under the
Company’s executive incentive plan in order to be eligible to earn an Annual
Bonus for the preceding fiscal year.

(c) Equity Participation. The Executive has been granted restricted stock units
(“RSUs”) by the Company prior to the Effective Date. Any further equity awards
granted to the Executive during his employment with the Company shall be at the
discretion of the Board (or its designated committee).

(d) Employee Benefit Plans. During the term hereof, the Executive shall be
entitled to participate in all “Employee Benefit Plans,” as that term is defined
in Section 3(3) of ERISA, including both health and welfare plans and retirement
plans, from time to time in effect for executives of the Company generally,
except to the extent any of the Employee Benefit Plans provides a benefit
otherwise provided to the Executive under this Agreement (e.g., a severance pay
plan). In such case, the Executive will receive the form of the benefit provided
under this Agreement and not the Employee Benefit Plan. The Executive’s
participation shall be subject to the terms of the applicable Employee Benefit
Plan documents and generally applicable Company policies.

(e) Paid Time Off. During the term hereof, the Executive will be eligible to
earn paid time off at the rate of seventeen (17) days per year, to be taken at
such times and intervals as shall be determined by the Executive, subject to the
reasonable business needs of the Company and the approval of the CEO. Paid time
off shall otherwise be governed by the policies of the Company, as in effect
from time to time, including with regard to accrual.

(f) Business Expenses. The Company will pay or reimburse the Executive for all
reasonable, customary and necessary business expenses incurred or paid by the
Executive in the performance of his duties and responsibilities hereunder,
subject to any maximum annual limit and other restrictions on such expenses set
by the Board (or its designated committee), to such reasonable substantiation,
documentation and submission deadlines as may be specified by the Company from
time to time. Any such reimbursement that would constitute nonqualified deferred
compensation subject to Section 409A shall be subject to the following
additional rules: (i) no reimbursement of any such expense shall affect the
Executive’s right to reimbursement of any other such expense in any other
taxable year; (ii) reimbursement of the expense shall be made, if at all, not
later than the end of the calendar year following the calendar year in which the
expense was incurred; and (iii) the right to reimbursement shall not be subject
to liquidation or exchange for any other benefit.

(g) Directors & Officers Insurance Coverage. During the term hereof, the Company
shall provide the Executive the same coverage under any directors and officers
(“D&O”) liability insurance that the Company elects to maintain as it provides
to its other executives and, after the termination of his employment hereunder,
the same coverage under any D&O liability insurance it elects to maintain, as it
provides its other former executives. The Company shall be under no obligation
hereunder, however, to maintain any D&O liability insurance.



--------------------------------------------------------------------------------

4. Termination of Employment and Opportunity to Earn Post-Employment
Compensation. Notwithstanding the provisions of Section 2 hereof, the
Executive’s employment hereunder shall terminate during the term hereof under
the following circumstances:

(a) Death. In the event of the Executive’s death during the term hereof, the
Executive’s employment hereunder shall immediately and automatically terminate.
In such event, the Company shall pay as a lump sum to the Executive’s estate, no
later than March 15th of the year following the year in which the Date of
Termination (as defined in Section 12 hereof) occurs, the Final Compensation (as
also defined in Section 12 hereof). In addition to Final Compensation:

(A) The Company will pay to the Executive’s estate an Annual Bonus for the
fiscal year in which the Date of Termination occurs (the “Termination Year”),
determined by multiplying the Annual Bonus the Executive would have received for
the Termination Year (if any), had he continued employment through the date
annual bonuses for the Termination Year were paid to Company executives
generally, by a fraction, the numerator of which shall be the number of days the
Executive was employed during the Termination Year, through the Date of
Termination, and the denominator of which shall be 365 (the “Final Pro-Rated
Bonus”). The Final Pro-Rated Bonus will be paid to the Executive’s estate on the
same date that annual bonuses for the Termination Year are paid to Company
executives generally under its executive incentive plan, but no later than
March 15th of the year following the Termination Year.

(B) The Company will pay the full premium cost of health and dental plan
coverage for each of Executive’s qualified beneficiaries until the expiration of
the period of twelve (12) months immediately following the Date of Termination
or, if earlier, until the date the qualified beneficiary ceases to be eligible
for coverage continuation under the federal law commonly known as “COBRA”;
provided, however, that in order to be eligible for the Company’s payments
hereunder the qualified beneficiary must elect in a timely manner to continue
coverage under the Company’s health and dental plans under COBRA and must notify
the Company promptly if the qualified beneficiary ceases to be eligible for such
coverage under COBRA at any time during such twelve (12) month period.

(C) The Company will pay the Executive’s estate compensation monthly, at the
rate of one-twelfth of the Base Salary in effect for the Termination Year, for
that period immediately following the Date of Termination, not to exceed six
(6) Months of compensation.

(b) Disability.

(i) The Company may terminate the Executive’s employment involuntarily
hereunder, upon notice to the Executive, in the event that the Executive becomes
disabled during his employment through any illness, injury, accident or
condition of either a physical or psychological nature and, as a result, is
unable to perform substantially all of the duties and responsibilities
hereunder, notwithstanding the provision of any reasonable accommodation. In the
event of such termination, and provided that the Executive satisfies in full all
of the conditions set forth in Section 4(g) hereof, then, in addition to Final
Compensation (which the Company shall pay as a lump sum no later than March 15th
of the year following the Termination Year), the Company shall provide the
Executive the following:

(A) The Company will pay the Executive a Final Pro-Rated Bonus for the
Termination Year, paid at the time annual bonuses are paid to Company executives
generally under its executive incentive plan, but no later than March 15th of
the year following the Termination Year, and only if the Executive has signed
and not revoked a Release of Claims within the Claims Release Period.

(B) If the Executive satisfies the Release of Claims requirement in
Section 4(g)(i), then the Company will pay the full premium cost of health and
dental plan coverage for Executive and his qualified beneficiaries until the
expiration of the period of six (6) months immediately following the Date of
Termination or, if earlier, until the date the Executive and his qualified
beneficiaries cease to be eligible for coverage continuation



--------------------------------------------------------------------------------

under COBRA; provided, however, that in order to be eligible for the Company’s
premium payments hereunder, the Executive and each qualified beneficiary must
elect in a timely manner to continue coverage under the Company’s health and
dental plans under COBRA and must notify the Company promptly if the Executive
or any of his qualified beneficiaries ceases to be eligible for such coverage
under COBRA during such twelve (12) month period.

(ii) If any question shall arise as to whether during any period the Executive
is disabled through any illness, injury, accident or condition of either a
physical or psychological nature so as to be unable to perform substantially all
of the duties and responsibilities hereunder, the Executive may, and at the
request of the Company shall, submit to a medical examination by a physician
selected by the Company to whom the Executive or the Executive’s duly appointed
guardian, if any, has no reasonable objection to determine whether the Executive
is so disabled and such determination shall for the purposes of this Agreement
be conclusive of the issue. If such question shall arise and the Executive shall
fail to submit to such medical examination, the Company’s determination of the
issue shall be binding on the Executive.

(c) By the Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause at any time upon notice to the Executive setting
forth in reasonable detail the nature of such Cause. For purposes of this
Agreement, “Cause” shall be limited to: (i) Executive’s indictment, charge or
conviction of, or plea of nolo contendere to, (A) a felony or (B) any other
crime involving fraud or material financial dishonesty or (C) any other crime
involving moral turpitude that might be reasonably expected to, or does,
materially adversely affect the Company or any of its Affiliates, whether that
effect is to economics, to reputation or otherwise; (ii) Executive’s gross
negligence or willful misconduct with regard to the Company or any of its
Affiliates, which has a material adverse impact on Company or any of its
Affiliates, whether economic or to reputation or otherwise; (iii) Executive’s
refusal or willful failure to substantially perform the duties or to follow a
material lawful written directive of the CEO or the Board within the scope of
the Executive’s duties hereunder which refusal or failure remains uncured or
continues thirty (30) days after written notice from the CEO or the Board which
references the potential for a “for Cause” termination and specifies in
reasonable detail the nature of the refusal or willful failure which must be
cured; (iv) Executive’s theft, fraud or any material act of financial dishonesty
related to the Company or any of its Affiliates; (v) the failure by the
Executive to disclose any legal impediments to the employment by the Company
or breach of any of the obligations to a former employer in connection with the
employment by the Company (e.g., the disclosure or use of proprietary
confidential information of a former employer on behalf of the Company without
such former employer’s consent); provided that Executive has been provided with
written notification of any of such failure or breach and has been given five
(5) days to present any mitigating, corrective or clarifying information to the
CEO or the Board; (vi) the Executive’s breach or violation of those provisions
of this Agreement setting forth the Executive’s obligations with respect to
confidentiality, non-competition and non-solicitation; or (vii) the Executive’s
breach of any other material provision of this Agreement unless corrected by the
Executive within thirty (30) days of the Company’s written notification to the
Executive of such breach. In the event of such termination, the Company shall
make no payments to the Executive under this Agreement other than provision of
Final Compensation, which will be paid no later than March 15th of the year
following the Termination Year. Any equity in the Company held by the Executive
on the Date of Termination hereunder shall be governed by the terms of the
Company’s equity incentive plans and the Executive’s agreements thereunder and
shall not be governed by this Agreement.

(d) By the Company other than for Cause. The Company may terminate the
Executive’s employment hereunder other than for Cause at any time upon notice to
the Executive. In the event of such termination and provided that the Executive
satisfies the conditions set forth in Section 4(g)(i) and as otherwise provided
herein, then, in addition to Final Compensation, the Executive, as compensation
for him satisfying those conditions, shall be entitled to earn the following (in
the aggregate, “Post-Employment Compensation”):

(i) The Company will pay the Executive a Final Pro-Rated Bonus for the
Termination Year, paid at the time annual bonuses for that year are paid to
Company executives generally under its executive incentive plan, but no later
than March 15th of the year following the Termination Year, and only if the
Executive has signed and not revoked a Release of Claims within the Claims
Release Period.

(ii) The Company will pay the Executive compensation monthly, at the rate of
one-twelfth of the Base Salary in effect for the Termination Year, for each
consecutive month (up to six (6) months) immediately following the Date of
Termination that the Executive satisfies in full all of the conditions set forth
in Section 4(g)



--------------------------------------------------------------------------------

hereof. Should the Executive cease to satisfy in full any of the conditions set
forth in Section 4(g) hereof at any time during the six-month period immediately
following the Date of Termination, the Company will not make any further payment
to the Executive under this paragraph (ii). Such monthly payments shall commence
on the next regular Company payday that is at least five (5) business days
following the later of the effective date of the Release of Claims or the date
the Release of Claims, signed by the Executive, is received by the Person
designated by the Company to receive notices on its behalf in accordance with
Section 17 hereof (provided, however, that if the Claims Release Period, as
defined in Section 4(g) below, spans two taxable years, the payments shall
commence in the second taxable year).

(iii) If the Executive satisfies the Release of Claims requirement in
Section 4(g)(i), then the Company will pay the full premium cost of health and
dental plan coverage for Executive and his qualified beneficiaries until the
earliest to occur of (A) the date the Executive elects to cease meeting the
conditions set forth in Section 4(g) hereof, (B) the expiration of six
(6) months following the Date of Termination, (C) the date the Executive becomes
eligible for participation in health and dental plans of another employer or
(D) the date the Executive ceases to be eligible for participation under the
Company’s health and dental plans under COBRA; provided, however, that, in order
to be eligible for the Company’s payments hereunder, the Executive and each of
his qualified beneficiaries must elect in a timely manner to continue coverage
under the Company’s health and dental plans under COBRA.

(iv) 50% of Executive’s outstanding unvested equity awards shall vest and 50% of
the remaining undelivered shares shall be delivered for such awards that are of
stock units, including RSUs.

(e) By the Executive for Good Reason. The Executive may terminate the employment
hereunder for Good Reason, whether preceding or following a Change of Control,
by providing notice to the Company of the condition giving rise to the Good
Reason no later than thirty (30) days following the occurrence of the condition,
by giving the Company thirty (30) days to remedy the condition and by
terminating employment for Good Reason within thirty (30) days thereafter if the
Company fails to remedy the condition. For purposes of this Agreement, “Good
Reason” shall mean the occurrence of any one or more of the following events
without the Employee’s consent: (i) a material breach of this Agreement by the
Company; (ii) a material diminution of the Executive’s title from that of VP and
CFO or a material adverse change in the Executive’s significant duties,
authority or responsibilities, taken as a whole, that effectively constitutes a
demotion; (iii) any reduction in (except to the extent all executives receive a
proportional decrease) or failure to pay the Base Salary; or (iv) any relocation
of the Executive’s primary worksite to a site that is more than thirty-five
(35) miles from the assigned Location without his consent in accordance with
this Agreement. In the event of termination in accordance with this
Section 4(e), and provided that the Executive satisfies the conditions set forth
in Section 4(g) hereof, then, in addition to Final Compensation (which the
Company shall pay as a lump sum no later than March 15th of the year following
the Termination Year), the Company shall provide the Executive the same
opportunity (utilizing the same time and form of payment) to earn
Post-Employment Compensation as he would have received had the employment been
terminated by the Company other than for Cause under Section 4(d) hereof.

(f) By the Executive Other than for Good Reason. The Executive may terminate his
employment hereunder at any time upon sixty (60) days’ notice to the Company. In
the event of termination of the Executive pursuant to this Section 4(f), the CEO
may elect to waive the period of notice, or any portion thereof, and, if the CEO
so elects, the Company will pay the Executive the Base Salary for the initial
sixty (60) days of the notice period (or for any remaining portion of thereof).

(g) Conditions. The Executive’s eligibility to receive and retain any
Post-Employment Compensation, as set forth in Section 4 hereof, is subject to
satisfaction of all of the following as well as the covenant of confidentiality
set forth in Section 6 below and the assignment of rights to Intellectual
Property (as hereafter defined), but with the express understanding and
agreement of the parties that the Executive is free to elect not to comply with
clause (i) below and is free not to forbear from competition or solicitation as
set forth in clauses (ii), (iii) and (iv) immediately below, but that his right
to Post-Employment Compensation under this Agreement is expressly conditioned on
compliance with said clause (i) and the forbearance required under all of said
clauses (ii), (iii) and (iv), as well as full satisfaction of the obligations
under the covenant of confidentiality and assignment of rights to Intellectual
Property (which obligations are not optional and shall survive any termination,
howsoever occurring). The conditions to receipt of Post-Employment Compensation
are as follows:

(i) The Executive’s execution and return, to the Person designated by the
Company to receive notices on its behalf in accordance with Section 17 hereof,
of a timely and effective release of claims in the form attached hereto and
marked Exhibit A (“Release of Claims”). Such a Release of Claims will be timely
and effective if it is signed by the Executive, submitted to the Company, and
becomes irrevocable within 28 days following termination of employment (such
28-day period, the “Claims Release Period”). The Release of Claims creates
legally binding obligations and the Company therefore advises the Executive to
consult an attorney before signing it.



--------------------------------------------------------------------------------

(ii) Forbearance by the Executive for six (6) months following the Date of
Termination from competition with the business of the Company and its Affiliates
anywhere in the world where the Company or any of those Affiliates is doing
business, whether as owner, partner, investor, consultant, agent, employee,
co-venturer or otherwise. Specifically, but without limiting the foregoing, in
order to satisfy this condition, the Executive must forbear from engaging in any
activity that is competitive, or is in preparation to engage in competition,
with the business of the Company and its Affiliates and further the Executive
must forbear from working or providing services, in any capacity, whether as an
employee, independent contractor or otherwise, whether with or without
compensation, for or to any Person engaged in the business of the Company and
its Affiliates. The business of the Company and its Affiliates is optical
network equipment. The foregoing condition, however, shall not fail to be met
solely due to the Executive’s passive ownership of less than 3% of the equity
securities of any publicly traded company.

(iii) Forbearance by the Executive for six (6) months following the Date of
Termination from any direct or indirect solicitation or encouragement of any of
the Customers of the Company or any of its Affiliates to terminate or diminish
his relationship with the Company or any of its Affiliates and from any direct
or indirect solicitation or encouragement of any of the Customers or Prospective
Customers of the Company or any of its Affiliates to conduct with the Executive
or with any other Person any business or activity which such Customer or
Prospective Customer conducts or could conduct with the Company or any of its
Affiliates. For purposes of this Section 4(g), a Customer is a Person which was
such at any time during the twelve (12) months immediately preceding the Date of
Termination and a Potential Customer is a Person contacted by the Company or any
of its Affiliates to become a Customer at any time within twelve (12) months
prior to the Date of Termination other than by general advertisement, provided
in each case, however, that the Executive had contact with such Customer or
Potential Customer through his employment or his other associations with the
Company or any of its Affiliates or had access to Confidential Information that
would assist in his solicitation of such Customer or Potential Customer in
competition with the Company or any of its Affiliates.

(iv) Forbearance by the Executive for six (6) months following the Date of
Termination from directly or indirectly hiring or otherwise engaging the
services of any employee, independent contractor or other agent providing
services to the Company or any of its Affiliates and from soliciting any such
employee, independent contractor or agent to terminate or diminish his/her/its
relationship with the Company or any of its Affiliates (notwithstanding the
foregoing, any longer period provided for in the Confidentiality, Nondisclosure
and Nonsolicitation Agreement with the Company shall not be superseded by the
preceding language). For purposes of this Section 4(g), an employee, independent
contractor or agent means any Person performing services for the Company or any
of its Affiliates in such capacity at any time during the twelve (12) months
immediately preceding the Date of Termination.

(h) Timing of Payments. Notwithstanding anything to the contrary in this
Agreement, if at the time of the Executive’s separation from service the
Executive is a “specified employee,” as hereinafter defined, any and all amounts
payable under this Agreement on account of that separation from service that
constitute deferred compensation subject to Section 409A, as determined by the
Company in its reasonable good faith discretion, and that would (but for this
provision) be payable within six (6) months following the date of termination,
shall instead be paid on the next business day following the expiration of that
six month period. Also, for purposes of this Agreement, the phrase “termination
of employment” and correlative phrases mean a “separation from service” as
defined in Treas. Regs.§1.409A-1(h), and the term “specified employee” means an
individual determined by the Company to be a specified employee under Treas.
Regs.§1.409A-1(i). For the avoidance of doubt, any tax liability to which the
Executive is subject under Section 409A shall be solely the Executive’s
responsibility.



--------------------------------------------------------------------------------

5. Effect of Termination. The provisions of this Section 5 shall apply to any
termination of the Executive’s employment under this Agreement, whether pursuant
to Section 4 or otherwise.

(a) Provision by the Company of Final Compensation, if any, to which the
Executive is entitled and Post-Employment Compensation, if any, which the
Executive has the opportunity to earn under Section 4(d) or 4(e) hereof and does
earn in accordance with Section 4(g) shall constitute the entire obligation of
the Company to the Executive hereunder following termination of his employment
with the Company. The Executive shall promptly give the Company notice of all
facts necessary for the Company to determine the amount and duration of its
obligations in connection with any termination pursuant to Section 4 hereof.

(b) Except for health and dental plan participation continued in accordance with
COBRA, the Executive’s participation in Employee Benefit Plans shall terminate
pursuant to the terms of the applicable Plan Documents based on the Date of
Termination without regard to any Post-Employment Compensation earned by the
Executive, or any other payment to him hereunder, following the Date of
Termination.

(c) Provisions of this Agreement shall survive any termination if so provided
herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the conditions to earning
Post-Employment Compensation set forth in Section 4(g) and the obligations of
the Executive under Sections 6 and 7 hereof. The Executive recognizes that,
except as expressly provided in accordance with Sections 4(d), 4(e) and 4(g)
(with respect to Post-Employment Compensation) or Section 4(f) (with respect to
Base Salary for any notice period waived), no compensation is earned after
termination of employment.

6. Confidential Information.

(a) The Executive acknowledges that the Company and its Affiliates continually
develop Confidential Information (as defined in Section 12 hereof); that the
Executive may develop Confidential Information for the Company or its
Affiliates; and that the Executive may learn of Confidential Information during
the course of employment. The Executive will comply with the policies and
procedures of the Company and its Affiliates for protecting Confidential
Information and shall not disclose to any Person or use, other than as required
by applicable law or for the proper performance of his duties and
responsibilities to the Company and its Affiliates, any Confidential Information
obtained by the Executive incident to his employment or other association with
the Company or any of its Affiliates. The Executive understands that the
restrictions set forth in this Section 6(a) shall continue to apply after his
employment terminates, regardless of the reason for such termination.

(b) All documents, records, tapes and other media of every kind and description
relating to the business, present or otherwise, of the Company or any of its
Affiliates and any copies, in whole or in part, thereof (in the aggregate, the
“Documents”), whether or not prepared by the Executive, shall be the sole and
exclusive property of the Company and its Affiliates. The Executive shall
safeguard all Documents and shall surrender to the Company at the time his
employment terminates, or at such earlier time or times as the CEO or the Board
or its designee may specify, all Documents and all other property of the Company
and its Affiliates then in the Executive’s possession or control.

7. Assignment of Rights to Intellectual Property. The Executive shall promptly
and fully disclose all Intellectual Property (as defined in Section 12 hereof)
to the Company. The Executive hereby assigns and agrees to assign to the Company
(or as otherwise directed by the Company) the Executive’s full right, title and
interest in and to all Intellectual Property. The Executive agrees to execute
any and all applications for domestic and foreign patents, copyrights or other
proprietary rights and to do such other acts (including without limitation the
execution and delivery of instruments of further assurance or confirmation)
requested by the Company to assign the Intellectual Property to the Company and
to permit the Company to enforce any patents, copyrights or other proprietary
rights to the Intellectual Property. The Executive will not charge the Company
for time spent in complying with these obligations. The Executive acknowledges
his understanding that any provision of this Agreement requiring him to assign
rights to Intellectual Property does not apply to any invention that qualifies
under California Labor Code §2870, which is reproduced in Exhibit B (“Written
Notification to the Employee”), attached hereto, which the Executive here
acknowledges that he has received. All copyrightable works that the Executive
creates during the course of his employment by the Company and which pertains to
the business of the Company or



--------------------------------------------------------------------------------

is suggested by any work performed by the Executive for the Company or makes use
of Confidential Information shall be considered “work made for hire” and, upon
creation, shall be owned exclusively by the Company. Further, the Executive
hereby waives, expressly and irrevocably, any and all moral rights he may have
as an author, whether arising under the copyright laws of the United States or
any other jurisdiction or at common law or otherwise, with respect to any
copyrighted works prepared by the Executive in the course of his employment,
including without limitation the right to attribution of authorship, the right
to restrain any distortion, mutilation or other modification of any such work
and the right to prohibit any use of any such work in association with a
product, service, cause or institution that might be prejudicial to the
Company’s reputation.

8. Restricted Activities. The Executive agrees that certain restrictions
on activities during the employment are necessary to protect the goodwill,
Confidential Information and other legitimate interests of the Company and its
Affiliates:

(a) While the Executive is employed by the Company, the Executive shall not,
directly or indirectly, whether as owner, partner, investor, consultant, agent,
employee, co-venturer or otherwise, compete with the Company or any of its
Affiliates anywhere in the world or undertake any planning for competition with
the Company or any of its Affiliates Specifically, but without limiting the
foregoing, the Executive agrees not to engage in any manner in any activity that
is directly or indirectly competitive or potentially competitive with the
business of the Company or any of its Affiliates as conducted or under
consideration at any time during the Executive’s employment or to provide
services in any capacity to a Person which is a competitor of the Company or any
of its Affiliates.

(b) The Executive agrees that, while he is employed by the Company, and
excluding any activities undertaken on behalf of the Company or any of its
Affiliates in the course of his duties, the Executive will not hire or attempt
to hire any employee of the Company or any of its Affiliates; assist in such
hiring by any Person; encourage any such employee to terminate his or her
relationship with the Company or any of its Affiliates; or solicit or encourage
any customer of the Company or any of its Affiliates to terminate or diminish
its relationship with them; or solicit or encourage any customer or potential
customer of the Company or any of its Affiliates to conduct with any Person any
business or activity which such customer or potential customer conducts or could
conduct with the Company or any of its Affiliates.

(c) The Executive agrees that during the employment by the Company the Executive
shall not publish any work that disparages the Company or any of its Affiliates,
their management or their business or the Products.

9. Enforcement of Covenants. The Executive acknowledges that he has carefully
read and considered all the terms and conditions of this Agreement, including
the restraints imposed upon him pursuant to Sections 6, 7 and 8 hereof. The
Executive agrees that those restraints are necessary for the reasonable and
proper protection of the Company and its Affiliates and that each and every one
of the restraints is reasonable in respect to subject matter, length of time and
geographic area. The Executive further acknowledges that, were he to breach any
of the covenants contained in Sections 6, 7 or 8 hereof, the damage to the
Company and its Affiliates would be irreparable. The Executive therefore agrees
that the Company, in addition to any other remedies available to it, shall be
entitled to preliminary and permanent injunctive relief against any breach or
threatened breach by the Executive of any of said covenants, without having to
post bond. The parties further agree that, in the event that any provision of
Section 6, 7 or 8 hereof shall be determined by any court of competent
jurisdiction to be unenforceable by reason of its being extended over too great
a time, too large a geographic area or too great a range of activities, such
provision shall be deemed to be modified to permit its enforcement to the
maximum extent permitted by law.

10. Conflicting Agreements. The Executive hereby represents and warrants that
the execution of this Agreement and the performance of obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of their obligations
hereunder. The Executive will not disclose to or use on behalf of the Company
any proprietary information of his former employer or any other Person without
such Person’s consent.



--------------------------------------------------------------------------------

11. Indemnification. The Company shall indemnify the Executive in accordance
with its articles of organization and by-laws as in effect at the time
indemnification is applicable. The Executive agrees promptly to notify the
Company of any actual or threatened claim arising out of or as a result of his
employment or offices with the Company or any of its Affiliates.

12. Definitions. Words or phrases which are initially capitalized or are within
quotation marks shall have the meanings provided in this Section and as provided
elsewhere herein. For purposes of this Agreement, the following definitions
apply:

(a) “Affiliates” means all Persons directly or indirectly controlling,
controlled by or under common control with the entity specified, where control
may be by management authority, contract or equity interest.

(b) A “Change of Control” shall be deemed to take place if hereafter (A) any
“Person” or “group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934 (the “Act”), other than the Company or any of
its Affiliates, becomes a beneficial owner (within the meaning of Rule 13d-3 as
promulgated under the Act), directly or indirectly, in one or a series of
transactions, of securities representing fifty percent (50%) or more of the
total number of votes that may be cast for the election of directors of the
Company and two-thirds of the Board has not consented to such event prior to its
occurrence or within sixty (60) days thereafter, provided that if the consent
occurs after the event it shall only be valid for purposes of this Section 12(b)
if a majority of the consenting Board is comprised of directors of the Company
who were such immediately prior to the event; (B) any merger or consolidation
involving the Company or any sale of all or substantially all of the assets of
the Company, or any combination of the foregoing, and two-thirds of the Board
has not consented to such event prior to its occurrence or within sixty
(60) days thereafter, provided that if the consent occurs after the event it
shall only be valid for purposes of this Section 12(b) if a majority of the
consenting Board is comprised of directors of the Company who were such
immediately prior to the event; (C) within twelve (12) months after a tender
offer or exchange offer for voting securities of the Company (other than by the
Company) the individuals who were directors of the Company immediately prior
thereto shall cease to constitute a majority of the Board; or (D) there occurs a
closing of a sale or other disposition by the Company of all or substantially
all of the assets of the Company other than to one or more of the Company’s
Affiliates.

(c) “Confidential Information” shall mean any and all information of the Company
and its Affiliates that is not generally known by those with whom the Company or
any of its Affiliates competes or does business, or with whom the Company or any
of its Affiliates plans to compete or do business, including without limitation
(i) information related to the Products, technical data, methods, processes,
know-how and inventions of the Company and its Affiliates, (ii) the development,
research, testing, marketing and financial activities and strategic plans of the
Company and its Affiliates, (iii) the manner in which they operate, (iv) their
costs and sources of supply, (v) the identity and special needs of the customers
and prospective customers of the Company and its Affiliates and (vi) the Persons
with whom the Company and its Affiliates have business relationships and the
nature and substance of those relationships. Confidential Information also
includes any information that the Company or any of its Affiliates may receive
or has received from customers, subcontractors, suppliers or others, with any
understanding, express or implied, that the information would not be disclosed.
Confidential Information does not include information that enters the public
domain, other than through a breach by the Executive or another Person of an
obligation of confidentiality to the Company or one of its Affiliates.

(d) “Date of Termination” means the date the Executive’s employment with the
Company terminates, regardless of the reason for such termination.

(e) “Final Compensation” means (i) Base Salary earned but not paid through the
Date of Termination, (ii) pay at the final rate of the Base Salary for any paid
time off earned but not used through the Date of Termination and (iii) any
business expenses incurred by the Executive but un-reimbursed on the Date of
Termination, provided that such expenses and required substantiation and
documentation are submitted prior to, or within sixty (60) days following, the
Date of Termination and that such expenses are reimbursable under Section 3(g)
hereof and Company policies.



--------------------------------------------------------------------------------

(f) “Intellectual Property” means any invention, formula, process, discovery,
development, design, innovation or improvement (whether or not patentable or
registrable under copyright statutes) made, conceived, or first actually reduced
to practice by the Executive solely or jointly with others, during his
employment by the Company; provided, however, that, as used in this Agreement,
the term “Intellectual Property” shall not apply to any invention that the
Executive develops on his own time, without using the equipment, supplies,
facilities or trade secret information of the Company or any of its Affiliates
to which the Executive has access as a result of his employment, unless such
invention (i) relates at the time of conception or reduction to practice of the
invention (A) to the business of the Company or (B) to the actual or
demonstrably anticipated research or development of the Company or (iii) results
from any work performed by the Executive for the Company.

(g) Other than for purposes of Section 12(b), above, “Person” means an
individual, a corporation, a limited liability company, an association, a
partnership, an estate, a trust and any other entity or organization, other than
the Company or any of its Affiliates.

(h) “Products” means all products planned, researched, developed, tested,
manufactured, sold, licensed, leased or otherwise distributed or put into use by
the Company or any of its Affiliates, together with all services provided or
planned by the Company or any of its Affiliates, during the Executive’s
employment.

13. Withholding. All payments made by the Company under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the Company under
applicable law.

14. Assignment. Neither the Company nor the Executive may make any assignment of
this Agreement or any interest herein, by operation of law or otherwise, without
the prior written consent of the other; provided, however, that the Company may
assign its rights and obligations under this Agreement without the consent of
the Executive in the event the Company shall hereafter effect a corporate
reorganization, consolidate with, or merge into, any Person or transfer all or
substantially all of its properties or assets to any Person. This Agreement
shall inure to the benefit of and be binding upon the Company and the Executive,
their respective successors, executors, administrators, heirs and permitted
assigns.

15. Severability and Construction. If any portion or provision of this Agreement
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law. This Agreement shall be interpreted and applied
in all circumstances in a manner that is consistent with the intent of the
parties that, to the extent applicable, amounts earned and payable pursuant to
this Agreement shall constitute short-term deferrals exempt from the application
of Section 409A and, if not exempt, that amounts earned and payable pursuant to
this Agreement shall not be subject to the premature income recognition or
adverse tax provisions of Section 409A.

16. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of either party to require
the performance of any term or obligation of this Agreement, or the waiver by
either party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

17. Notices. Any and all notices, requests, demands and other communications
provided for by this Agreement shall be in writing and shall be effective when
delivered in person, consigned to a reputable national courier for next day or
next business day delivery or deposited in the United States mail, postage
prepaid, registered or certified, and addressed to the Executive at his last
known address on the books of the Company or, in the case of the Company, to it
at 130 Baytech Drive, San Jose, CA 95134, or to such other address as either
party may specify by notice to the other actually received.

18. Entire Agreement. This Agreement contains the entire agreement of the
parties, and supersedes all prior agreements, whether written or oral, with
respect to the Executive’s employment and all related matters, except for the
agreements set forth on Exhibit C hereto, which shall remain in effect.



--------------------------------------------------------------------------------

19. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by an expressly authorized representative
of the Board.

20. Headings. The headings and captions in this Agreement are for convenience
only and in no way define or describe the scope or content of any provision of
this Agreement.

21. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be an original and all of which together shall constitute
one and the same instrument.

22. Governing Law. This is a California contract and shall be construed and
enforced under and be governed in all respects by the laws of the State of
California, without regard to the conflict of laws principles thereof, and, for
the avoidance of doubt, shall include both the statutory and common law of
California, except to the extent preempted by federal law.

[Remainder of page intentionally left blank. Signature page follows
immediately.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the Company, by its duly
authorized representative, and by the Executive, as of the date first above
written.

 

THE EXECUTIVE:     THE COMPANY:     GIGOPTIX, INC.

/s/ Darren Ma

    By:  

/s/ Dr. Avi S. Katz

    Name:   Dr. Avi S. Katz     Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

FOR AND IN CONSIDERATION OF the Post-Employment Compensation that I am eligible
to earn following the termination of my employment, as that term is defined in
the employment agreement between me and GigOptix, Inc. (the “Company”) dated as
of December 17, 2014 (the “Agreement”), which is conditioned, inter alia, on my
signing this Release of Claims and to which I am not otherwise entitled, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, I, on my own behalf and on behalf of my heirs, executors,
administrators, beneficiaries, representatives and assigns, and all others
connected with or claiming through me, hereby release and forever discharge the
Company and its Affiliates (as that term is defined in the Agreement) and all of
their respective past, present and future officers, directors, trustees,
shareholders, employees, agents, general and limited partners, members,
managers, joint venturers, representatives, successors and assigns, and all
others connected with any of them (all of the foregoing, collectively, the
“Released”), both individually and in their official capacities, from any and
all causes of action, rights and claims of any type or description, known or
unknown, which I have had in the past, now have, or might now have, through the
date of my signing of this Release of Claims, including without limitation any
causes of action, rights or claims in any way resulting from, arising out of or
connected with my employment by the Company or any of its Affiliates or the
termination of that employment or pursuant to any federal, state or local law,
regulation or other requirement, including without limitation Title VII of the
Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act and the fair employment practices laws of the
state or states in which I have been employed by the Company or any of its
Affiliates, each as amended from time to time, (all of the foregoing, in the
aggregate, “Claims”).

In signing this Release of Claims, I expressly waive and relinquish all rights
and benefits afforded by Section 1542 of the Civil Code of the State of
California, and do so understanding and acknowledging the significance of such
specific waiver of Section 1542, which Section states as follows:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

Thus, notwithstanding the provisions of Section 1542, and for the purpose of
implementing a full and complete release and discharge of the Released, I
expressly acknowledge that this Release of Claims is intended to include in its
effect, without limitation, all Claims which I do not know or suspect to exist
in my favor at the time of execution hereof, and that this Release of Claims
contemplates the extinguishment of all such Claims.

Excluded from the scope of this Release of Claims is (i) any claim arising under
the terms of the Agreement after the effective date of this Release of Claim and
(ii) any right of indemnification or contribution that I have pursuant to the
articles of incorporation, by-laws or other governing documents of the Company
or any of its Affiliates (as that term is defined in the Agreement).

In signing this Release of Claims, I acknowledge my understanding that I may not
sign it prior to the termination of my employment, but that I may consider the
terms of this Release of Claims for up to twenty-one (21) days from the date my
employment with the Company terminates. I also acknowledge that I am advised by
the Company and its Affiliates to seek the advice of an attorney prior to
signing this Release of Claims; that I have had and full and sufficient time to
consider this Release of Claims and to consult with an attorney, if I wished to
do so, or to consult with any other person of my choosing before signing; and
that I am signing this Release of Claims voluntarily and with a full
understanding of its terms.

I further acknowledge that, in signing this Release of Claims, I have not relied
on any promises or representations, express or implied, that are not set forth
expressly in the Agreement.

I understand that I may revoke this Release of Claims at any time within seven
(7) days of the date of my signing by written notice to the Company c/o Human
Resources or to such other designated person and/or address as the Company may
specify and that this Release of Claims shall take effect on the eighth calendar
day following the date of my signing it and only if I have not timely revoked
it.



--------------------------------------------------------------------------------

Intending to be legally bound, I have signed this Release of Claims as of the
date written below.

 

Signature:  

 

 

Date Signed:  

 



--------------------------------------------------------------------------------

EXHIBIT B

WRITTEN NOTIFICATION TO THE EMPLOYEE

In accordance with California Labor Code §§ 2870 and 2872, GigOptix, Inc. (the
“Company”) hereby notifies you that your acceptance, by your signing, of the
Employment Agreement to which this notice is attached as Exhibit B does not
require you to assign to the Company any Intellectual Property (as defined in
Section 12 of the Employment Agreement) or any other invention for which no
equipment, supplies, facility or trade secret information of the Company was
used and that was developed entirely on your own time, and does not relate to
the business of the Company or to the Company actual or demonstrably anticipated
research or development, or does not result from any work performed by you for
the Company.

The following is the text of California Labor Code § 2870:

§ 2870 (a) Any provision in an employment agreement which provides that an
employee shall assign, or offer to assign, any of his or her rights in an
invention to his or her employer shall not apply to an invention that the
employee developed entirely on his or her own time without using the employer’s
equipment, supplies, facilities, or trade secret information except for those
inventions that either:

1. Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

2. Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.



--------------------------------------------------------------------------------

EXHIBIT C

(List of Other Employment Agreements Still in Effect)